AMENDMENT NUMBER ONE TO
REVOLVING CREDIT AGREEMENT

This AMENDMENT NUMBER ONE TO REVOLVING CREDIT AGREEMENT (this “Amendment”) is
dated as of February 26, 2016, and is entered into among IXYS CORPORATION (the
“Borrower”), the financial institutions party to the Credit Agreement (as
defined below) from time to time as lenders (collectively, the “Lenders”), BANK
OF THE WEST as Administrative Agent for Lenders (in such capacity, “Agent”), and
KEYBANK NATIONAL ASSOCIATION as Syndication Agent.

RECITALS

WHEREAS, Borrower, Lenders, and Agent are parties to that certain Revolving
Credit Agreement, dated as of November 20, 2015 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”).

WHEREAS, Borrower has requested that Agent and the Required Lenders agree to
amend clause (h) of the definition of “Permitted Liens”.

WHEREAS, Agent and the Required Lenders have agreed to Borrower’s request
pursuant to the terms of this Amendment.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties agree as follows:

1. DEFINITIONS. All terms which are defined in the Credit Agreement shall have
the same definition when used herein unless a different definition is ascribed
to such term under this Amendment, in which case, the definition contained
herein shall govern.

2. AMENDMENT. Effective as of the date of this Amendment, the Credit Agreement
is amended in the following respects:

2.1 Amended Definition. Clause (h) of the definition of “Permitted Liens” set
forth in Section 1.1.63 of the Credit Agreement is deleted in its entirety and
is replaced with the following:

(h) liens and security interests on real estate in Lampertheim, Germany owned by
any Loan Party;

3. CONDITIONS PRECEDENT TO EFFECTIVENESS OF AMENDMENT. This Amendment shall be
effective on the date of completion of the following condition precedent:

3.1 Agent shall have received an executed counterpart to this Amendment from
each of the parties hereto.

4. REPRESENTATIONS AND WARRANTIES. Borrower hereby affirms to Agent and the
Lenders that all of Borrower’s representations and warranties set forth in the
Credit Agreement are true and correct in all material respects (or all respects
if already qualified by materiality) as of the date hereof (except for any
representations and warranties that expressly relate to an earlier date).

5. LIMITED EFFECT. Except for the specific amendment contained in this
Amendment, the Credit Agreement shall remain unchanged and in full force and
effect.

6. GOVERNING LAW. This Amendment shall be governed by the laws of the State of
New York, without giving effect to any conflict of law principles (but giving
effect to Federal laws relating to national banks).

7. COUNTERPARTS. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original. All such counterparts,
taken together, shall constitute but one and the same Amendment.

[Signatures are on the next page]

IN WITNESS WHEREOF, this Amendment has been executed and delivered as of the
date set forth above.

BORROWER:

IXYS CORPORATION

By: /s/ Uzi Sasson
Name: Uzi Sasson
Title: President & CEO


1

AGENT:

BANK OF THE WEST,


as Agent (with the consent of the Required Lenders)

      By: /s/ Sidney S. Jordan
 

Name:
Title:
  Sidney S. Jordan
Senior Vice President



    LENDER:

BANK OF THE WEST,
as a Lender

      By: /s/ Terry Switz
 

Name:
  Terry Switz



    Title: Director

2





LENDER:

KEYBANK NATIONAL ASSOCIATION,
as a Lender and Syndication Agent

      By: /s/ Geoff Smith
 

Name:
  Geoff Smith



    Title: Senior Vice President

3





LENDER:

MUFG UNION BANK, N.A.,
as a Lender

      By: /s/ David Schlager
 

Name:
  David Schlager
 
   
Title:
  Director
 
   

4



    LENDER:

COMERICA BANK,
as a Lender

     
By:
  /s/ Jeff Lee
 
   
Name:
  Jeff Lee
 
   
Title:
  Vice President
 
   

5